DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated September 28, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
 
Second Notice
The Examiner notes that the status of claim 26 is identified as “Currently Amended.” However, it appears that no amendment has been made.  The Examiner notes that in accordance with 37 CFR 1.530(e), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending, or canceled. The failure to submit the claim status will generally result in a notification to the patent owner of an informal response (see MPEP § 2266.02) prior to final rejection.  Such an amendment submitted after final rejection will not be entered. In 

Status of Claims
Claim(s) 1-3, 7, 11, 15, 26, 31-33, 37, 41, 45, and 56-61 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 13, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1; cancelation of claim(s) 4-6, 8-10, 12-14, 16-25, 27-30, 34-36, 38-40, 42-44, and 46-55; and addition of new claim 61. 
Applicants elected without traverse Group I, drawn to a method of inhibiting hepatitis B virus replication comprising contacting the hepatitis B virus with an effective amount of a compound of the formula (I) as the elected invention and 

    PNG
    media_image1.png
    169
    316
    media_image1.png
    Greyscale
,
herein after referred to as Compound 86 as the elected species in the reply filed on May 24, 2019.  The requirement is still deemed proper.  Claim(s) 31-33, 37, 41, 45, and 56-60 remain withdrawn.  New claim 61 is directed to the elected invention and thus is presently under examination.
Claim(s) 1-3, 7, 11, 15, 26, and 61 are presently under examination as they relate to the elected species, Compound 86:
Compound 86

    PNG
    media_image1.png
    169
    316
    media_image1.png
    Greyscale


Priority
The present application is a national stage entry of PCT/US2017/022738 filed on March 16, 2017 which claims benefit of US Provisional Application No. 62/309,332 filed on March 16, 2016.  The effective filing date of the instant application is March 16, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.



New Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 7, 11, 15, 26, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Antiviral Research, 2014; 108:48-55, cited in the IDS) in view of Chandra et al (Journal of Viral Hepatitis, 2009; 16:749–756).
Regarding claims 1-3, 7, 11, 15, and 26, Cai teaches hepatitis B virus replication is blocked by a 2-hydroxyisoquinoline-1,3(2H,4H)-dione (HID) inhibitor of the viral ribonuclease H activity (title); Compound 86 (Fig. 1):

    PNG
    media_image2.png
    168
    281
    media_image2.png
    Greyscale

and that Compound 86 has detectable inhibition of Genotype D HBV RNaseH at 60µM (Table 1).  Thus, Cai teaches a method of inhibiting hepatitis B virus replication comprising contacting the HBV virus with an effective amount of the elected compound, Compound 86.  Cai does not explicitly teach the hepatitis B virus is Genotype D1, D2, D3, D5 or D6.
	However, Chandra teaches hepatitis B genotype D (HBV/D) is the most widespread genotype and exists as at least five subgenotypes (HBV/D1-D5) (abstract);  based on >4% (but <8%) divergence in the complete nucleotide sequence within a particular genotype, subgenotypes have been classified within genotypes A, B, C, D and F; the prevalence of nd paragraph); five subgenotypes have been identified for genotype D, namely D1, D2, D3, D4 and D5, which are widely distributed throughout the world (page 750, left, 2nd paragraph).  Chandra teaches HBV/D1 is significantly associated with chronic liver disease with elevated ALT (alanine aminotransferase) as well as higher HBsAg (hepatitis B virus surface antigen) positivity rate (Table 1); the proportion of CLD (chronic liver disease) and IC (inactive carrier) cases and HBsAg positivity rate in HBV/D2 and HBV/D5 are almost equal but the ALT level and viral load of HBV/D5 infected cases are higher than HBV/D2 infected ones (page 753, right, 1st paragraph); patients infected with HBV/D3 are mostly blood donors with occult (HBsAg negative but HBV-DNA positive) HBV infection; occult infection rate among the voluntary blood donors in the region is high (Page 753, right, last paragraph).
As such, since Cai teaches a method of inhibiting hepatitis B virus replication comprising contacting the HBV virus genotype D with an effective amount of the elected compound, Compound 86, and since Chandra teaches that Chandra establishes that HBV subgenotypes considerably differ in terms of emergence of mutations, replication, hepatitis B e antigen (HBe Ag) status, disease severity, response to antiviral treatment and vaccination against the virus; HBV/D1 is associated with chronic liver disease with elevated ALT, HBV/D2 and HBV/D5 are associated with chronic liver disease, and HBV/D3 is high in blood donors with occult infection, it would have been prima facie obvious for a person of ordinary skill in the art before the 
	
	With regard to the limitation “sufficient to treat an infection of a hepatitis B virus,” the examiner notes that the specification discloses that “treating” includes effecting any measurable decrease in a disease.  Thus, by broadest reasonable interpretation, inhibition of inhibition of Genotype D HBV RNaseH is a “measurable decrease” in hepatitis infection of a hepatitis B virus.  Moreover, Cai teaches a method of inhibiting hepatitis B virus replication comprising contacting the HBV virus with an effective amount of the elected compound, Compound 86 and that the compounds were employed at 60, 20, and 10 µM in the qualitative screens (page 49, right, last paragraph), which are the same amounts utilized in the instant specification, see Table 1 page 37).  
Taken together, all this would result in the practice of the method of claims 1-3, 7, 11, 15, 26, and 61 with a reasonable expectation of success.
 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.


	
Applicant argues:
The declaration from inventor John Tavis notes that the paper provides no guidance on what compounds or group of compounds would have been sufficiently capable of treating an infection.  Evidence by the declaration, the Applicant submit that there is no reasonable correlation between the activity in question and the asserted utility, namely the treating of an HBV infection.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Cai teaches a method of inhibiting hepatitis B virus replication comprising contacting the HBV virus with an effective amount of the elected compound, Compound 86 and that the compounds were employed at 60, 20, and 10 µM in the qualitative screens (page 49, right, last paragraph), which are the same amounts utilized in the instant specification, see Table 1 page 37).  
Conclusion
Claims 1-3, 7, 11, 15, 26, and 61 are rejected.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628